On petition for a rehearing.
Niblack, J.
— The appellee has filed an earnest petition ” for a rehearing in this case, upon the alleged ground that-the bill of exceptions shows on its face that all the evidence given upon the trial is not in the record, and that, hence, the question of the sufficiency of the evidence to sustain the verdict was not properly before this court at the hearing. The appellant denies that there is any thing in the bill of exceptions either showing or tending to show that it does not contain all the evidence given in the cause, and insists that there is no defect in the record with respect to such evidence.
The objection thus urged to the bill of exceptions was not made, or in any manner referred to, by the appellee in his original brief, and is for the first time now presented by his petition for a rehearing. By the well established practice of this court, the objection comes too late. We can not now be called upon.to-reopen the cause for the purpose of inquiring whether *451there may not have been some defect in the record, of which the appellee might have availed himself, when he filed his original brief, but did not. The appellee is as much bound to present, in the first instance, all the questions relied upon by him, as is the appellant, and his failure to do so operates in the same way, against him, upon his application for a rehearing.
In that respect both parties stand in the same relation to this court. Brooks v. Harris, 42 Ind. 177; Heavenridge v. Mondy, 34 Ind. 28; Yater v. Mullen, 24 Ind. 277; Porter v. Choen, 60 Ind. 338; The New Albany, etc., R. R. Co. v. Huff, 19 Ind. 315; Graeter v. Williams, 55 Ind. 461.
Besides, the alleged omissions in the bill of exceptions are of a character which, if found to exist, might easily be supplied by a Avrit of certiorari from this court, in the event that a rehearing should be granted, and thus the objection now urged by the appellee to the bill of exceptions would be obviated upon a resubmission of the cause.
The petition for a rehearing is overruled.